61 F.3d 899
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Helen A. FLOYD, Plaintiff-Appellant,v.COUNTY of Cumberland, North Carolina;  Cumberland CountyDepartment of Social Services;  E.C. Modlin, Individuallyand in his official capacity as Director of the CumberlandCounty Department of Social Services;  Cumberland CountyMental Health Center;  Eldon L. Tieje, Individually and inhis official capacity as Area Director of the CumberlandCounty Mental Health Center;  Ralph L. Moress, Individuallyand in his official capacity as Medical Director of theCumberland County Mental Health Center, Defendants-Appellees.
No. 94-2620.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 25, 1995.Decided:  July 26, 1995.

Helen A. Floyd, Appellant Pro Se.  Paul Bradford Taylor, Philip Marshall Van Hoy, Van Hoy, Reutlinger & Taylor, Charlotte, NC;  D. James Jones, Jr., Raleigh, NC, for Appellees.
Before HALL and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing her federal and state law claims on abstention grounds and for failure to adequately state a claim.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Floyd v. County of Cumberland, No. CA-94-6-3-H3 (E.D.N.C. Nov. 17, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED